Mr. Justice Beckwith delivered the opinion of the Court: The plaintiff in error was indicted for playing a game of billiards for checks and promissory notes, payable and redeemable in currency, by one Cyrus A. Bradshaw, which the indictment alleges were articles and things of value. He was convicted in the court below of the offense with which he was charged; and no question is raised as to the correctness of his conviction, except it is insisted that the article or- thing for which the game was played, was not one of value, within the meaning of the one hundred and thirtieth section of chapter thirty of the Revised Statutes of 1845, under which the conviction was had. The section of the statute alluded to, makes it a penal offense for any person to play for money, or other valuable thing, at any game with cards, dice, checks, or at billiards. Scales’ Comp. 396. It was admitted in the court below that the plaintiff in error played a game of billiards for an instrument, partly written and partly printed, signed, indorsed and issued by 0. A. Bradshaw, for the sum. of twenty-five cents, and which purported upon its face to be redeemable by him in currency, in sums of one dollar. And it was also admitted that such instrument and many others of a like description, were issued by Bradshaw, to circulate generally as, and in lieu of money and other currency; that they did so circulate, and were redeemed in currency when presented to him in sums of one dollar, for that purpose. Bradshaw was not authorized to issue said instrument by any act of the legislature of this State. Under these circumstances we are required to determine whether the instrument mentioned is an article or thing of value within the meaning of the statute to which we have referred. The object of the statute was to prevent the destructive vice of gambling, and while we adhere to the well established rule that a penal statute cannot be extended by construction, we are not to be unmindful of the true intent and meaning of the legislature. The statute should receive such a construction as when practically applied will tend to suppress the evil prohibited, and we are not required by any rule of construction to limit its meaning to articles and things of intrinsic value. The articles or things played for, may be intrinsically valueless, but if they are understood to represent value, and are such that the winner can, in fact, without any violation of the law, obtain value for them, we think that they are within the letter and spirit of the statute. Checks or counters are intrinsically valueless. There is no legal obligation to pay value for them, but if they are understood by the parties to represent value, and the winner can, in fact, obtain value for them, we think gaming for them is in effect gambling for things of value. Not unfrequently keepers of gaming establishments exchange these checks or counters for money, and redeem them from the holder in money. The gaming is done exclusively with them as the representatives of money. There is no obligation to pay money for them; they cannot be circulated as money; they are intrinsically worthless, but the holder can in fact obtain money for them, and this is so understood by the parties gaming with them. This mode of gaming is as much a violation of the statute as if money was used instead of its representative. It has been urged that the winner could not circulate instruments like the one in question as money, without subjecting himself to a penalty under the act of February 10th, 1853, relative to banks; but he incurs no penalty under that act for winning such instruments at a game, and he might present them to the person by whom they were issued for redemption, and receive their representative value and incur no penalty. The legislature has prohibited the circulation of banlc bills of a denomination less than five dollars, not issued by the banks of this state, but it was not thereby intended to legalize gaming in such bills. All notes, bills, bonds, contracts, &c., made for a gaming consideration are void, and cannot be legally enforced. They are as entirely valueless as checks or counters, and still we suppose that gaming for any of these would be in violation of the statute. In the present case we do not deem it necessary to express an opinion as to whether instruments like the one in question are within the provisions of the act of February 10th, 1853, as we think gaming for them is a violation of the law, whether within the prohibitions of that act or not. This court held in Gutchins v. The People, 21 Ill. 642, that an indictment could not be sustained for altering and passing a forged bank bill of a denomination less than five dollars, purporting to have been issued by a bank not incorporated under the laws of this State, which charged an intent to defraud an individual. The gist of the alleged offense in that case was an intent to defraud the person to whom the bill was passed, and the court held that he could not be defrauded by receiving a bill which he knew he had no right to receive. It was like an indictment for selling counterfeit money to a person knowing it to be counterfeit, with an intent to defraud such person. We think the principle of that case is not applicable to the present one: The gist of the offense in the present case is a violation of public morals, and the offense may be committed by gaming for checks, notes or instruments, understood by the parties to represent value, and by virtue of which the winner can in fact obtain value, whether they are collectable by law or not.. Judgment affirmed.